Case 1:14-cv-02612-JLK Document 334 Filed 08/04/20 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:14-cv-02612-JLK

LEAH TURNER, ARACELI GUTIERREZ, MARKEITTA FORD,
JOLESSA WADE, DANYA GRANADO, BRETT CHARLES, and
RUBY TSAO

individually and on behalf of others
similarly situated,

       Plaintiffs,

v.

CHIPOTLE MEXICAN GRILL, INC.,

       Defendant.


     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO MOTION TO ENFORCE
                         PROTECTIVE ORDER


       The party seeking a protective order has the burden to show good cause for it. Layne

Christensen Company v. Purolite Company, 271 F.R.D. 240, 244 (D.Kan. 2010). To establish good

cause, that party must submit “a particular and specific demonstration of fact, as distinguished

from stereotyped and conclusory statements.” A special type of protective order, one that limits

the disclosure, use, and dissemination of the parties' confidential information, also requires a

showing of good cause under Rule 26(c). For these types of protective orders, the party or parties

seeking the protective order must provide a “concise but sufficiently specific recitation of the

particular facts in this case that would provide the court with an adequate basis upon which to

make the required finding of good cause pursuant to Fed.R.Civ.P. 26(c).” Id.
Case 1:14-cv-02612-JLK Document 334 Filed 08/04/20 USDC Colorado Page 2 of 8




          Chipotle cannot make the required showing. The Harris Protective Order allowed the use

of confidential documents in related proceedings. This same use provision was adopted for

confidential documents produced in this matter. The arbitrations, each of which was brought by a

former Turner opt-in, are unquestionably related to this case. Moreover, each is governed by a

protective order that restricts the dissemination of confidential materials. As such, Chipotle can

show no prejudice from the use of the document at issue, even if it was confidential, which it is

not.

          1. The list at issue is not confidential.

          The existence of the “Respectful Workplace” complaint reporting system is not a secret. It

is disclosed in another document Chipotle claims is “confidential,” the Employee Handbook. See

Employee Handbook at 7, Exhibit A hereto. The Handbook is disseminated to thousands of new

employees every year. most of whom last no more than a few months at the company. It has been

filed in open court in numerous cases against Chipotle, and is publicly available on Pacer. See id.

Respectful Workplace complaints also have been filed in open court in cases involving Chipotle,

and also are publicly accessible on Pacer. See Exhibit B hereto (two complaints accessed from

Pacer).

          2. Chipotle’s interpretation of the Harris Protective Order is wrong.

          Chipotle acknowledges that the Harris Protective Order authorizes disclosure and use of

confidential documents in “these and other related FLSA actions.” See Mot. at 8; Ex. A at ¶ 3.

Chipotle claims that the plural “these” referred only to the singular Harris action, and therefore

extends only to other FLSA actions involving the conduct of a single, unidentified manager in

Crystal, MN. See Mot. at 8-9. The undisputed facts contradict Chipotle’s assertions.



                                                      2
Case 1:14-cv-02612-JLK Document 334 Filed 08/04/20 USDC Colorado Page 3 of 8




       For one thing, the “Harris” Protective Order was dual-captioned; thus, the Harris

Protective Order covered both Harris (a collective action involving closing shifts at the Crystal,

MN location and a then-putative statewide class action) and Woodards (a then-putative, company-

wide collective action and then-putative statewide class action brought by an employee from the

Golden Valley, MN location).1 See Mot. Ex. A, at 1 (caption stating that both actions are brought

“on behalf of themselves (or himself) and all others similarly situated.” The fact that the Protective

Order covered two broadly-alleged, nationwide, putative collective and class action cases, is are

why the language in the Harris Protective Order refers to “these” actions and not “this” action.

       Second, neither the Harris or the Woodards action was limited to the conduct of a “single

manager.” Id. As in this case, the plaintiffs in both Harris and Woodards alleged a pattern and

practice indicating culpability of top decisionmakers at the company.2 This is why Chipotle

produced documents well beyond managers at the Crystal or Golden Valley locations, including

relevant emails from the Monty Moran, the Chief Executive Officer; Jack Hartung, the Chief

Financial Officer; Mike Duffy, the Head of Restaurant Operations; and other senior managers

(including Executive Team Directors for regions other than the Central Region, where Minnesota




1
 The establishment of the Turner collective rendered the Woodards collective allegations moot,
so in April of 2016 Woodards amended his complaint to remove the collective allegations, without
opposition by Chipotle.
2
  See ECF No. 6 (Chipotle’s Motion to Dismiss) at 6-7 (quoting the Turner Complaint, e.g. “For
at least three years prior to the filing of this action and continuing through the date of this action,
Chipotle has devised and implemented general policies and practices to deprive its hourly-paid
restaurant employees of the compensation to which they are entitled” and other language that “is
identical to that alleged in the Harris Complaint and mirrors that complaint.”).



                                                  3
Case 1:14-cv-02612-JLK Document 334 Filed 08/04/20 USDC Colorado Page 4 of 8




is located). Similarly, in this case Chipotle has produced documents affecting stores throughout

the country, including the document at issue.

          Chipotle tries to blur the distinction between documents produced in Harris (not relevant

here) and documents produced in Turner (relevant here), because it renders their interpretation

absurd. If Chipotle’s interpretation were correct, confidential documents produced in Turner could

not be used in Turner to the extent they were used to prove conduct beyond that of an unnamed

manager at a single store in Crystal, Minnesota. Chipotle provides no proof that counsel agreed to

any such restriction, which essentially would render discovery a nullity in this case.

          Thus, it cannot be seriously disputed that the Turner action is related to the Harris and

Woodards actions. As Chipotle pointed out when it moved to dismiss the complaint in this matter,

Turner and Harris both involve the same defendant, factual allegations, time period, and counsel.3

Indeed, Ms. Turner was formerly an opt-in plaintiff in Harris. 4 Moreover, members of the Turner

collective worked at the same Crystal and the Golden Valley stores that were at issue in Harris

and Woodards, respectively.5 Even Chipotle has pointed out the relatedness of these cases when

convenient to do so.6


3
 See ECF No. 6 at 2 (“The parties, claims, issues, and requested relief are substantially identical
with those in a collective action previously filed by Plaintiff Turner’s counsel and in which
Plaintiff Turner was a party – Harris v. Chipotle Mexican Grill, Inc., Case No. 13-cv-1719, D.
Minn. (“Harris”).
4
    Id. at 15.
5
  According the records of plaintiffs’ counsel, a total of 10 Turner opt-ins worked at the Crystal
location, and another 10 worked at the Golden Valley location.
6
 See ECF No. 6 (Chipotle’s Motion to Dismiss) at 2 (“Further, Defendant requests that this
Court take judicial notice of the Harris action, which should have been identified as a related
case when Plaintiff Turner filed her action pursuant to D.C.COLO.LCivR 3.2.”).


                                                  4
Case 1:14-cv-02612-JLK Document 334 Filed 08/04/20 USDC Colorado Page 5 of 8




       3. The Turner action and the arbitrations are “related actions.”

       It is undisputed that the parties agreed to “abide by the terms of the protective order in

Harris v. Chipotle Mexican Grill, Inc., United States District Court for Minnesota Case No. 0:13-

cv-01719-SRN-SER.” Mot. at 2. By adopting the language of the Harris Protective Order, the

parties evidenced their intent that confidential documents could be used in actions other than this

one. If the language allowing use of confidential documents “in these and other related FLSA

actions” is to be given effect in Turner, it must extend the use of documents to actions other than

Turner. It is hard to imagine an action more “related” to Turner than one involving claims of

former members of the Turner collective, who were dismissed without prejudice solely because

they signed mandatory agreements requiring them to bring their claims in arbitration.

       Chipotle also contends that arbitrations are not “actions.”7 The Agreement to Arbitrate,

however, states otherwise. See Agreement to Arbitrate (attached hereto as Exhibit D), ¶ 5 (stating

that neither party may not bring or participate in any “representative proceeding or action other

than on an individual basis.”). Construing the agreement according to its plain meaning, the parties

intended for “action” to include arbitrations.

       4. Chipotle cannot show any prejudice.

       Despite the fact that Chipotle keeps secret neither the existence of the program, nor specific

complaints made to that program, Chipotle complains about disclosure of only a list of complaints

made to the program. The list at issue does not disclose anything about the inner workings of the



7
 Chipotle asserts that only federal cases qualify as actions, but this is belied by, for example, the
Colorado Rules of Civil Procedure for Courts of Record in Colorado, which refers to state court
cases as “actions.” See Mot. at 9.



                                                 5
Case 1:14-cv-02612-JLK Document 334 Filed 08/04/20 USDC Colorado Page 6 of 8




complaint system itself. It is simply a list of files, the most recent of which was from 2016,

identified by general allegation type, date and time the complaint was opened, location at issue,

and state. Chipotle makes no attempt to show how disclosure of this information to one of its

competitors would cause competitive harm to Chipotle, much less disclosure to an Arbitrator who

is bound to keep everything in the arbitration confidential. See JAMS Employment Arbitration

Rule 26, attached hereto as Exhibit C.

        Chipotle also makes no mention of the fact each of the arbitrations is covered by its own

protective order. As such, Chipotle is utterly unable to show any prejudice form the use of the

document in the arbitrations. Chipotle merely seeks to limit the use of probative evidence, in an

effort to suppress the truth about the conduct of its managers.8

                                         CONCLUSION

        For the afore-mentioned reasons, the plaintiffs respectfully request that the motion be

denied in its entirety.

Dated: August 4, 2020.
                                              Respectfully submitted,

                                              /s/ Andrew C. Quisenberry
                                              Andrew C. Quisenberry
                                              Darin L. Schanker
                                              BACHUS & SCHANKER, LLC
                                              101 West Colfax Avenue, Suite 650
                                              Denver, CO 80202
                                              Tel: 303.893.9800
                                              Fax: 303.893.9900
                                              andrew.quisenberry@coloradolaw.net
                                              dschanker@coloradolaw.net


8
 Chipotle implies that counsel have improperly divulged documents from this matter to associated
counsel in the arbitrations. All counsel for claimants are working cooperatively and have orally
agreed to be bound by oral Turner agreement, as well as the written protective orders entered in
each of the arbitrations.


                                                 6
Case 1:14-cv-02612-JLK Document 334 Filed 08/04/20 USDC Colorado Page 7 of 8




 Thomas M. Hnasko                               Kent Williams
 Michael E. Jacobs                              WILLIAMS LAW FIRM
 HINKLE SHANOR LLP                              1632 Homestead Trail
 P.O. Box 2068                                  Long Lake, MN 55356
 Santa Fe, NM 87504                             Tel: 612.940.4452
 Tel: 505.982.4554                              williamslawmn@gmail.com
 Fax: 505.982.8623
 thnasko@hinklelawfirm.com
 mjacobs@hinklelawfirm.com
 Adam S. Levy                                   Robert J. Gralewski, Jr.
 LAW OFFICE OF ADAM S. LEVY, LLC                KIRBY MCINERNEY LLP
 P.O. Box 88                                    600 B Street, Suite 1900
 Oreland, PA 19075                              San Diego, CA 92101
 Tel: 267.994.6952                              Tel: 619.398.4340
 adamslevy@comcast.net                          bgralewski@kmllp.com
 Kevin E. Giebel
 Giebel and Associates, LLC
 P.O. Box 414
 Lake Elmo, MN 55402
 Tel: 651.236.0729
 kgiebel@ggwklaw.com



Attorneys for Named and Opt-In Plaintiffs




                                            7
Case 1:14-cv-02612-JLK Document 334 Filed 08/04/20 USDC Colorado Page 8 of 8




                               CERTIFICATE OF SERVICE

     I hereby certify that on August 5, 2020, a true and correct copy of the foregoing
PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO MOTION TO ENFORCE
PROTECTIVE ORDER was filed and served electronically via CM/ECF and addressed to:

       MESSNER REEVES LLP

       Kendra N. Beckwith
       Michelle Harden
       Tanner J. Walls
       Allison J. Dodd
       Kristina M. Wright
       Darren D. Alberti
       1430 Wynkoop Street, Suite 300
       Denver, Colorado 80202
       Tel: 303.623.1800
       kbeckwith@messner.com
       mharden@messner.com
       twalls@messner.com
       adodd@messner.com
       kwright@messner.com
       dalberti@messner.com

       DLA PIPER LLP (US)

       Levi Heath, CA Bar No. 220854
       2000 Avenue of the Stars, Suite 400
       Los Angeles, CA 90067
       Tel: 310.595.3000
       Levi.Heath@dlapiper.com

Attorneys for Defendant Chipotle Mexican Grill, Inc.


                                                   /s/ Andrew C. Quisenberry
                                                   Andrew C. Quisenberry




                                               8
